DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/28/2022 is acknowledged. Claims 5, 58-61, 64, 65, 68 and 69 are amended. Claims 5 and 58-71 are under examination.

Rejections Withdrawn
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 61-63, 65-67 and 69-71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of the claims. Applicant has amended the claims to clarify that the SIRT1 and BCL6 proteins are measured. In addition, an examiner’s amendment below addresses remaining typographical errors.


Claim Rejections - 35 USC § 112(d)
The rejection of claims 61-63, 65-67 and 69-71 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment of the claims. An examiner’s amendment below addresses remaining typographical errors.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 5 and 58-71 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment of the claims. Specifically, the claims have been amended to limit the steps to determining SIRT1 and BCL6 protein levels to carry out the claimed methods and for calculating an HSCORE based upon the SIRT1 and BCL6 protein levels.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lesley Pasman on 05/25/2022.
The application has been amended as follows: 
In claim 61, please amend line 4 to recite “wherein the step c)[
In claim 65, please amend line 4 to recite “wherein the step c)[
In claim 69, please amend line 4 to recite “wherein the step c)[

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. The prior art does not teach or suggest the unexpected results of the combined determination of SIRT1 and BCL6 in carrying out the instantly claimed methods. Specifically, the declaration filed 01/04/2021 under 37 CFR 1.132 (“Lessey declaration”) discloses that in in vitro fertilization studies, the combination of SIRT1 and BCL6 protein levels was “a more sensitive and specific predictor of IVF outcomes as compared to an assay that measures BCL6 without SIRT1 measurement” and the combination “provides a statistically significant improvement in prediction of IVF outcomes.” See point 7 at p. 3 of the Lessey declaration. This provides evidence of unexpected results over the combined teachings of Young et al. and the Lessey abstract, since the Lessey abstract does not address the use of SIRT1 for improving IVF outcome, managing recurrent pregnancy loss, treating decreased endometrial receptivity and increasing embryo implantation likelihood.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The amendments are made to correct typographical errors, thereby clarifying the claim language. Claims 5 and 58-71 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649